Name: 91/140/EEC: Decision No 144 of 9 April 1990 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401- E 410 F)
 Type: Decision
 Subject Matter: social protection;  information technology and data processing;  executive power and public service;  labour market;  documentation
 Date Published: 1991-03-18

 Avis juridique important|31991D014091/140/EEC: Decision No 144 of 9 April 1990 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401- E 410 F) Official Journal L 071 , 18/03/1991 P. 0001 - 0002DECISON No 144 of 9 April 1990 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401-E 410 F) (91/140/EEC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to the members of their families moving within the Community, under which it is the duty of the Administrative Commission to deal with all administrative matters or matters or interpretation arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 March 1972, under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations, Having regard to Decision No 130 of 17 October 1985 laying down and adapting the model forms necessary for the application of the Regulations, Having regard to Council Regulation (EEC) No 3427/89 of 30 October 1989 which introduces a uniform solution for all Member States to the problem of the payment of family benefits to members of the family not residing in the territory of the competent State and extends its provisions to self-employed persons, Whereas some model forms should be adapted, some should be abolished having lost their original purpose, and some new ones should be created, in order to take account of the amendments made by Regulation (EEC) No 3427/89; Whereas the language in which the forms should be drawn up has been decided by recommendation No 15 of the Administrative Commission, HAS DECIDED AS FOLLOWS: 1. The model forms E 401-E 410 F printed in Decision No 130 shall be replaced by the models appended hereto, with the following adjustments: (a) model forms E 401, E 402, E 403, E 404 and E 405 are amended; (b) model forms E 406 F, E 407 F, E 408 F, E 409 F and E 410 F are repealed; (c) new model forms E 406 F, E 407 F and E 408 F are introduced. 2. The competent authorities of the Member States shall make available to the persons concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models. 3. Each form shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities. The Chairman of the Administrative Commission E. Mc CUMISKEY